IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-40574
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JESUS JAVIER GUTIERREZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CR-1-1
                      --------------------
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Jesus Javier Gutierrez appeals the sentence imposed by the

district court following his guilty-plea conviction for

possession with intent to distribute approximately 385 kilograms

of cocaine.    Gutierrez argues that the district court erred in

denying his request for a reduction in his offense level based on

his minor role in the offense.    Because Gutierrez played an

important role in the distribution of the cocaine by transporting

a large quantity of cocaine into the United States through the

border patrol checkpoint, the district court did not err in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40574
                               -2-

finding that he was not a minor participant, and therefore, he

was not entitled to a reduction in his offense level under

§ 3B1.2 of the United States Sentencing Guidelines.   See United

States v. Valencia-Gonzales, 172 F.3d 344, 346 (5th Cir.), cert.

denied, 120 S. Ct. 222 (1999); United States v. Marmolejo, 106

F.3d 1213, 1217 (5th Cir. 1997).

     AFFIRMED.